Citation Nr: 0811381	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.	Entitlement to an increased initial evaluation for post-
traumatic stress disorder with generalized anxiety disorder 
and major depressive disorder (PTSD) for the period between 
September 3, 2003 and February 17, 2005, rated as 50 percent 
disabling.  

2.	Entitlement to service connection for heart disease, 
including as secondary to service-connected PTSD with 
generalized anxiety disorder and major depressive disorder.  

3.	Entitlement to service connection for migraine headaches, 
including as secondary to service-connected PTSD with 
generalized anxiety disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision denying service 
connection for migraine headaches and granting service 
connection for PTSD and assigning a 50 percent evaluation 
effective September 3, 2003.  The Board notes that in March 
2005 the RO granted a 100 percent evaluation from February 
17, 2005 for PTSD.  This appeal also comes before the Board 
from a September 2005 RO decision denying service connection 
for heart disease. 

In August 2006, the veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law Judge 
regarding service connection for migraines.  In June 2007, 
the veteran testified in a Travel Board hearing in front of 
one of the undersigned Veterans Law Judges regarding an 
increased initial evaluation for service-connected PTSD and 
service connection for heart disease.  The transcripts of the 
hearings are associated with the claims file and have been 
reviewed.  This matter is now being addressed by a panel, 
which includes the two Judges who conducted the Board 
hearings.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2007).

The issue of service connection for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Between September 3, 2003 and February 17, 2005, PTSD was 
manifested by intrusive thoughts, nightmares, night sweats, 
disturbed sleep, isolation, avoidance behavior, depression, 
tearfulness, shaky hands, day sweats, tension, anxiety, 
hypervigilance, fear of crowds, lost appetite, panic attacks, 
faintness, dizziness, shortness of breath, episodes of 
irritability, anger, blunted affect, anxious mood, fair 
judgment, minimal insight, impaired memory and impaired 
concentration; but no psychosis, impaired speech, suicidal 
ideation, homicidal ideation, persistent delusions or 
hallucinations.  

3.	The competent medical evidence shows that heart disease 
was congenital, was not incurred or aggravated in service, 
was not otherwise related to service, and was not caused by a 
service-connected disability including PTSD.  


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent rating for PTSD between 
September 3, 2003 and February 17, 2005 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.	Heart disease was not incurred in or aggravated by 
service, nor was it proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Regarding the claim for an increased rating for PTSD, the 
veteran was granted service connection for PTSD in March 
2004.  He filed a Notice of Disagreement (NOD) in September 
2004 regarding the assigned 50 percent evaluation.  The 
veteran was provided a VCAA letter in January 2004 regarding 
his service connection claim.  After the NOD, a VCAA letter 
was sent in February 2006 regarding the veteran's claim for 
an increased initial rating for PTSD.  These letters fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was provided this notice in a March 
2006 letter. 

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because service connection was granted for PTSD, the purpose 
of the VCAA had been fulfilled and VA's duty to notify for 
this issue was satisfied.  

Regarding the veteran's claim for service connection for 
heart disease, the VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Additionally, regarding heart disease, the veteran was 
provided notice of rating criteria and effective date 
provisions that are pertinent to the appellant's claim in the 
March 2006 letter.  See Dingess, supra.  Any error regarding 
this notice was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, private medical records, Social Security 
Administration (SSA) records and VA medical records.  The 
veteran set forth his contentions during the hearings before 
the Board.  The appellant was afforded VA medical 
examinations in October 2003, February 2005, February 2006 
and October 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The veteran's service-connected PTSD was assigned a 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 
for the period between September 3, 2003 and February 17, 
2005.  Since the veteran was awarded a 100 percent rating 
effective from February 17, 2005, the Board will only address 
entitlement for an increased rating between September 3, 
2003, the date of the original service connection claim, and 
February 17, 2005.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the veteran is entitled to an increased 
rating for service-connected PTSD for the period between 
September 3, 2003 and February 17, 2005.  The evidence 
depicting the veteran's symptoms of PTSD during that time 
consists of an October 2003 VA Compensation and Pension 
Examination and the veteran's statements.  

The October 2003 VA examiner found that the veteran had 
intrusive thoughts during the day which interfered with his 
concentration and memory.  He had nightmares, night sweats 
and disturbed sleep.  He would awaken during the night, check 
locks and walk the perimeter inside the house.  He isolated 
himself, stayed inside the house and avoided holidays.  He 
also suffered from depression.  He was frequently tearful and 
had shaky hands.  He experienced episodes of sweating during 
the day and would sit in a hunched position hugging himself 
because of tension and anxiety.  He was hypervigilant.  He 
would avoid crowds and standing in line.  He would sit with 
his back to the wall in view of entrances and exits.  He lost 
his appetite for rice after Vietnam and avoided the news and 
violent television shows or movies.  He experienced panic 
attacks which included profuse sweating, faintness, dizziness 
and trouble catching his breath.  The veteran also had 
episodes of irritability and anger. 

The veteran was married for 34 years at the time of the 
examination.  He and his wife were living in separate states.  
He had 6 children that lived with his wife.  He indicated 
that he had a close relationship with his children.  He did 
not socialize and did not have any close friends.  

During the examination, the veteran was oriented in all 
spheres.  His affect was mildly blunted and his mood was 
mildly anxious.  His thought process was linear and direct.  
There was no evidence of psychosis.  His speech was normal in 
rate and rhythm.  He had good eye contact.  His judgment was 
fair and his insight was minimal due to lack of education and 
therapy.  His memory and concentration were somewhat impaired 
by his anxiety and intrusive thoughts of combat. There were 
no signs of suicidal or homicidal ideation.  The examiner 
found that his PTSD was moderate and assigned a GAF of 60.  

In the February 2005 VA Compensation and Pension Examination, 
the veteran indicated that he lost his desire to do anything.  
He indicated that this began about 4 to 5 years prior to the 
examination.  The examiner indicated that the veteran 
continued to have the symptoms described in the October 2003 
examination, but his most pronounced symptoms were 
depression, insomnia, loss of appetite, anergia, anhedonia, 
loss of concentration and fleeting thoughts that he would be 
better off dead.  

In a June 2007 hearing, the veteran testified that he began 
to miss work approximately 2 years prior to February 2005 
because of his PTSD.  The veteran testified that his symptoms 
of PTSD increased at that time so he could no longer work and 
he stopped taking care of himself.  

The Board notes that there is no evidence of treatment for 
PTSD or symptoms of PTSD in the evidence of record after the 
October 2003 VA Compensation and Pension Examination until 
the February 2005 VA examination.  Affording the veteran the 
benefit of the doubt, the Board finds that the veteran is 
entitled to a 70 percent evaluation for the period between 
September 3, 2003 and February 15, 2005.  Specifically, the 
veteran testified that he had occupational impairment during 
that time because he missed work due to his PTSD symptoms.  
He also had social impairment as evident by his lack of 
friends and isolating behavior.  The veteran had depression 
and panic attacks and episodes of violence and anger.  He 
indicated that he began to not take care of himself and could 
not handle stressful situations.  Of significance is the 
opinion by the February 2005 VA examiner indicating that the 
veteran had consistent symptoms of PTSD since October 2003, 
with some symptoms that increased in severity.  The Board 
finds that the veteran's symptoms in the October 2003 VA 
examination, such as daily intrusive thoughts causing 
interference with his concentration and memory, nightmares, 
disturbed sleep, depression, isolation behavior, tension, 
anxiety, hypervigilance and panic attacks, warrant a 70 
percent rating during that time.  

The Board finds that the veteran is not entitled to a 100 
percent evaluation between September 3, 2003 and February 15, 
2005 because he did not have gross impairment in thought 
processes or communication during that time.  He also did not 
have persistent delusions or hallucinations.  The examiner 
indicated that the veteran's symptoms increased in the 
February 2005 examination and included loss of desire to 
live, loss of concentration and increased depression.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
veteran testified that he continued to work full time prior 
to February 2005.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

Heart Disease 

The veteran asserts that he is entitled to service connection 
for heart disease.  He asserts that his heart disease was 
caused by his service-connected PTSD.  Service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the VA and private medical records indicate 
that the veteran has congenital heart disease.  June 2005 
private medical records indicate the veteran has severe 
congenital heart disease with markedly enlarged bilateral 
left and right coronary cameral role fistulas as described to 
either right ventricular outflow tract or low pulmonary 
artery segments and mild to moderate pulmonary hypertension 
secondary to the congenital disease.  In the October 2006 VA 
Compensation and Pension Examination, the examiner also 
diagnosed the veteran with congenital heart disease.  Based 
on the medical evidence of record, the Board concludes that 
the veteran's heart disability is congenital.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c).  Service 
connection may be granted for congenital or hereditary 
diseases if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90 (March, 5, 1985)(cited at 55 Fed. Reg. 
45,711 (1990)); VAOPGCPREC 67-90 (September 27, 1988)(cited 
at 55 Fed. Reg. 43,253 (1990)).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007). Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen, supra.  

As the veteran's heart disease was congenital, it was not 
caused by service or a service-connected disability.  
Therefore, the remaining issue is whether the veteran's 
congenital heart disease was aggravated by service or a 
service-connected disability.  The only disability the 
veteran is service connected for is PTSD.  As such, the Board 
will address whether the veteran's congenital heart disease 
was aggravated by service or by his service-connected PTSD. 

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  A "lasting 
worsening of the condition" or a worsening that existed not 
only at the time of separation but one that still exists 
currently is required.  Routen v. Brown, 10 Vet. App. 183, 
189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The service medical records show that the veteran's 
congenital heart disease was not noted in the entrance 
examination in June 1968.  The veteran did not report a 
congenital heart disease prior to service and the veteran's 
heart was clinically evaluated as normal.  The in-service 
treatment records do not indicate treatment for or symptoms 
of heart disease in service nor do they provide a diagnosis 
of heart disease in service.  The separation examination in 
June 1970 also does not show heart disease and the veteran's 
heart was clinically evaluated as normal.  

Due to the lack of diagnosis or symptoms of heart disease in 
service, the Board finds that the veteran's heart disease did 
not increase in severity in service.  The evidence does not 
show that the veteran's heart disease was more severe at 
separation from service as it was when he entered service.  
As such, the Board finds that the veteran's heart disease was 
not aggravated in service.  

Regarding secondary service connection, the evidence of 
record does not show that his heart disability was aggravated 
by PTSD.  The medical evidence of record does not show that 
the veteran's heart disease increased in severity because of 
his PTSD.  In the October 2006 VA examination, the examiner 
opined that there was no evidence that PTSD contributed 
significantly to the congenital heart disease and there was 
no evidence that PTSD caused heart disease.  The Board has 
previously concluded that the veteran's heart disease is 
congenital; therefore, it was not caused by PTSD.  
Additionally, based on the October 2006 VA examiner's 
opinion, the Board finds that the evidence of record does not 
show that the veteran's congenital heart disease was 
aggravated by PTSD.  

The Board has considered the veteran's contention that a 
relationship exists between his heart disease and PTSD.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology or 
aggravation.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service or a service-connected disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The preponderance of the evidence is against the claim for 
service connection for heart disease because his heart 
disease was congenital and not caused by or aggravated by 
service or a service-connected disability.  As such, the 
benefit-of-the-doubt rule does not apply and the veteran's 
claim for service connection for heart disease must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

A 70 percent evaluation for PTSD with generalized anxiety 
disorder and major depressive disorder is granted for the 
period between September 3, 2003 and February 17, 2005.  

Service connection for heart disease, including as secondary 
to PTSD with generalized anxiety disorder and major 
depressive disorder is denied.  


REMAND

The veteran claims service connection for migraine 
headaches.  He asserts that his migraines are directly 
related to service and to his service-connected PTSD.  The 
Board finds that, based on the evidence of record, a remand 
is warranted to comply with VCAA notice requirements and to 
provide a VA medical examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records show that the 
veteran had frequent and severe headaches and dizziness in 
the June 1968 entrance examination.  In February 1969, the 
veteran struck his forehead during a motor vehicle accident.  
After the accident, the veteran had complaints of headaches 
and dim vision.  He was diagnosed with post-concussion 
syndrome.  

A VA Compensation and Pension Examination in October 2003 
shows that the veteran had migraine headaches.  The veteran 
reported that his headaches developed in service and after 
service they progressed in frequency and severity.  He 
indicated that his headaches were associated with dizziness, 
throbbing, nausea, phonophobia and photophobia.  The veteran 
testified that his headaches were triggered by stress and 
nervousness and he was no longer working because of his 
headaches and PTSD.  He indicated that a physician told him 
that his headaches were caused by PTSD.  VA treatment records 
in June 2004 show that the veteran had complaints of and 
received treatment for headaches.  November 2004 VA treatment 
records show that the veteran was treated for headaches with 
salsalate.  In January 2005, the veteran also had a diagnosis 
of headaches by a VA physician.  

The Board finds that a VA examination is warranted to 
determine if the veteran had a migraine headache prior to 
service and, if so, if his disability was aggravated by 
service.  Additionally, a VA examination is warranted to 
determine if a migraine headache disability was incurred in 
service or was aggravated by a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the veteran's claim for service 
connection for migraine headaches on a 
direct basis as well as for service 
connection for migraine headaches 
secondary to PTSD.  See 38 C.F.R. § 3.159.  
Such letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should contact the veteran and 
request that he identify all VA and non-VA 
health care providers that have treated 
him for migraine headaches prior to 
service and after service.  After securing 
the necessary releases, the RO should 
obtain those records not already on file 
and associate them with the file. 

3.	After the above has been completed to 
the extent possible, the veteran should be 
scheduled for a VA examination with the 
appropriate medical specialist to 
determine the etiology of the veteran's 
migraine headache disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's 
disability existed prior to service.  If 
the headache disability existed prior to 
service, the examiner should state whether 
it was aggravated by service.  The 
examiner should also state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to 
service.  The examiner should also state 
whether his migraine headache disability 
was caused by or aggravated by his 
service-connected PTSD.  

If the examiner concludes that the 
veteran's migraine headaches disability 
was aggravated by service or by PTSD, the 
examiner should determine the increase in 
severity of the disability as well as 
distinguish between the level of 
aggravation and the natural progression of 
the disorder.  If the examiner finds that 
there was aggravation, but can not 
quantify the degree of aggravation that 
fact should be noted in the report.  The 
examiner should provide a rationale for 
any opinion provided.  If the examiner is 
unable to provide an opinion, the examiner 
should explain why an opinion could not be 
reached. 

4.	The RO should then readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
JOHN E. ORMOND, JR.
Veterans Law Judge,
Board of Veterans' Appeals
____________________________
A. P. SIMPSON
Acting Veterans Law Judge,
Board of Veterans' Appeals


____________________________
MICHELLE L. KANE
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


